          Case 6:19-cv-01599-MC                Document 21           Filed 03/23/21          Page 1 of 13




                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

Katie D.,1

                  Plaintiff,                                              Civ. No. 6:19-cv-01599-MC

         v.                                                               OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Katie D. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) under Title II of the Social Security Act. This Court has jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         Plaintiff alleges that the Administrative Law Judge (“ALJ”) erred by: (1) failing to credit

Plaintiff’s subjective symptom testimony; (2) failing to credit the examining opinion of Dr. Scott

Alvord; and (3) improperly crafting Plaintiff’s residual functional capacity. Pl.’s Br. 4–21, ECF

No. 16. Because there is substantial evidence in the record to support the ALJ’s findings and any

errors are harmless, the Commissioner’s decision is AFFIRMED.

                          PROCEDURAL AND FACTUAL BACKGROUND



1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case.

1 – OPINION AND ORDER
         Case 6:19-cv-01599-MC            Document 21        Filed 03/23/21       Page 2 of 13




        Plaintiff applied for DIB on April 25, 2016, alleging disability since January 25, 2014.

Tr. 66. Her claim was denied initially and upon reconsideration. Tr. 95, 102. Plaintiff timely

requested a hearing before an ALJ and appeared before the Honorable Katherine Weatherly on

October 11, 2018. Tr. 32–64. ALJ Weatherly denied Plaintiff’s claim by a written decision dated

October 23, 2018. Tr. 15–26. Plaintiff sought review from the Appeals Council and was denied

on June 19, 2019, rendering the ALJ’s decision final. Tr. 2, 3. Plaintiff now seeks judicial review

of the ALJ’s decision.

        Plaintiff was 35 years old at the time of her alleged disability onset and 39 years old on

March 31, 2018, the date last insured. See tr. 66. Plaintiff did not complete high school and has

not obtained a GED. Tr. 188, 36. Plaintiff has worked as an assistant manager, a clerk, and a

customer service assistant. Tr. 41–42. Plaintiff alleges disability due to endometriosis, bowel

resection, ulcerative colitis, interstitial cystitis, ureteral injury, cervical scarring, migraines,

ulcers, depression, and anxiety. Tr. 66–67.

                                     STANDARD OF REVIEW

        The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004); Ahearn v. Saul, No. 19-35774, 2021 WL 609825, at *1, (9th Cir. Feb. 17, 2021)

(reaffirming the substantial evidence standard in social security cases). “Substantial evidence is

‘more than a mere scintilla but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d

1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To



2 – OPINION AND ORDER
             Case 6:19-cv-01599-MC          Document 21       Filed 03/23/21     Page 3 of 13




     determine whether substantial evidence exists, the court reviews the administrative record as a

     whole, weighing both the evidence that supports and that which detracts from the ALJ’s

     conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing Martinez v. Heckler, 807

     F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably support either affirming or

     reversing,’ the reviewing court ‘may not substitute its judgment’ for that of the Commissioner.”

     Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014) (quoting Reddick v.

     Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                              DISCUSSION

            The Social Security Administration utilizes a five-step sequential evaluation to determine

     whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

     of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

     Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

     F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

     the claimant can make an adjustment to other work existing in significant numbers in the

     national economy after considering the claimant’s residual functional capacity (“RFC”), age,

     education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to

     meet this burden, then the claimant is considered disabled. Id.

I.      Plaintiff’s Credibility

            Plaintiff argues that the ALJ failed to identify specific, clear and convincing reasons to

     reject Plaintiff’s subjective symptom testimony. An ALJ must consider a claimant’s symptom

     testimony, including statements regarding pain and workplace limitations. See 20 CFR §§

     404.1529(a), 416.929(a). Where there is objective medical evidence in the record of an



     3 – OPINION AND ORDER
         Case 6:19-cv-01599-MC              Document 21   Filed 03/23/21     Page 4 of 13




underlying impairment that could reasonably be expected to produce the pain or symptoms

alleged and there is no affirmative evidence of malingering, the ALJ must provide clear and

convincing reasons for discrediting the claimant’s testimony regarding the severity of her

symptoms. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008);

Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The ALJ is not “required to believe

every allegation of disabling pain, or else disability benefits would be available for the asking, a

result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104, 1112 (9th

Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

        The ALJ “may consider a range of factors in assessing credibility.” Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include “ordinary techniques of

credibility evaluation,” id., as well as:

        (1) whether the claimant engages in daily activities inconsistent with the alleged
        symptoms; (2) whether the claimant takes medication or undergoes other
        treatment for the symptoms; (3) whether the claimant fails to follow, without
        adequate explanation, a prescribed course of treatment; and (4) whether the
        alleged symptoms are consistent with the medical evidence.

        Lingenfelter, 504 F.3d at 1040.

It is proper for the ALJ to consider the objective medical evidence in making a credibility

determination. 20 C.F.R. §§ 404.1529(c)(2); 416.929(c)(2). However, an ALJ may not make a

negative credibility finding “solely because” the claimant’s symptom testimony “is not

substantiated affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466

F.3d 880, 883 (9th Cir. 2006). The Ninth Circuit has upheld negative credibility findings,

however, when the claimant’s statements at the hearing “do not comport with objective evidence




4 – OPINION AND ORDER
          Case 6:19-cv-01599-MC         Document 21       Filed 03/23/21     Page 5 of 13




in her medical record.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.

2009).

         Here, the ALJ found that Plaintiff’s statements regarding the intensity, persistence and

limiting effects of her conditions were not consistent with the medical and other evidence in the

record. Tr. 20. The ALJ found that Plaintiff’s symptom testimony regarding her pain and

physical ailments was not supported by the objective medical evidence. Tr. 20. The ALJ

examined Plaintiff’s medical records, noting that “no further surveillance [of Plaintiff’s

remaining ovary] was recommended,” that “labs and stool sample were normal,” that an

endoscopy “showed a normal esophagus, normal stomach and normal duodenal bulb and second

part of the duodenum,” and that a colonoscopy showed a normal colon. Tr. 20–21. The ALJ also

noted that Plaintiff had complained of joint pain in March 2018 but that she reported in April

2018 that the pain had resolved except in her right thumb. Tr. 21. While an ALJ may not rely

solely on a lack of objective evidence to discredit subjective symptom testimony, it may be a

factor. The ALJ extensively considered Plaintiff’s medical records and found that her symptoms

were inconsistent with the objective medical evidence.

         The ALJ also found Plaintiff’s symptom testimony to be inconsistent with her activities

of daily living. Tr. 20. A claimant’s daily activities may be grounds for an adverse credibility

finding if she “is able to spend a substantial part of [her] day engaged in pursuits involving the

performance of physical functions that are transferable to a work setting.” Orn v. Astrue, 495

F.3d 625, 639 (9th Cir. 2007) (quoting Fair, 885 F.2d at 603); see also Burch v. Barnhart, 400

F.3d 676, 681 (9th Cir. 2005). “Even where those activities suggest some difficulty functioning,

they may be grounds for discrediting the claimant’s testimony to the extent that they contradict



5 – OPINION AND ORDER
         Case 6:19-cv-01599-MC          Document 21       Filed 03/23/21     Page 6 of 13




claims of a totally debilitating impairment.” Molina, 674 F.3d at 1113 (citing Turner v. Comm’r

of Sec. Sec., 613 F.3d 1217, 1225 (9th Cir. 2010)).

        Plaintiff’s testimony, statements, and treatment records are filled with contradictions.

Plaintiff alleges she is “bedridden most days” and “basically [doesn’t] go out of the house,” but

as the ALJ notes, “treatment records do not support this level of functioning.” Tr. 100, 45, 22. In

her function report, Plaintiff stated that she cooks, cleans, and does laundry daily, and that she

goes shopping three to five times a week. Tr. 232. Treatment notes from Pacific Women’s Center

show Plaintiff exercises by dancing, running, and cycling. Tr. 282, 283. 286, 289. Other

treatment notes show Plaintiff bikes, walks, and practices yoga for exercise. Tr. 380. At a

counseling session on January 7, 2016, Plaintiff reported “she has maintained a highly physical

workout regimen.” Tr. 218. In her original application for DIB, Plaintiff states she stopped

working due to childcare issues and her condition. Tr. 188. In her function report, Plaintiff

asserted that her brother and mother help her care for her daughter. Tr. 230. Two years later, at

the hearing before ALJ Weatherly, Plaintiff asserted that she “takes care of [her daughter] 100

percent” and that she helps care for her “very ill” mother “in exchange for… a place to live.” Tr.

51, 37. Plaintiff alleges that she has severe migraines most days, but the most recent treatment

notes show that she typically has one migraine a month, lasting for a couple days. Tr. 229. 547.

Plaintiff’s level of physical activity does not support her statements regarding the severity of her

symptoms. Further, the inconsistencies between Plaintiff’s testimony, her previous statements,

her activities of daily living, and her medical records suggest that Plaintiff’s testimony lacks

credibility.




6 – OPINION AND ORDER
        Case 6:19-cv-01599-MC          Document 21       Filed 03/23/21     Page 7 of 13




       The ALJ also found that Plaintiff’s “lack of mental health treatment suggests that her

mental impairments are not as limiting as she alleged.” Tr. 20. An ALJ may consider minimal or

inconsistent treatment in evaluating claimant credibility. Burch, 400 F.3d at 381. “[E]vidence of

‘conservative treatment’ is sufficient to discount a claimant’s testimony regarding severity of an

impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (citing Johnson v. Shalala, 60

F. 3d 1428, 1434 (9th. Cir. 1995)). Similarly, “fail[ure] to follow prescribed treatment that might

improve symptoms” may be evidence that the symptoms are not as severe as alleged. SSR 16-3p,

2017 WL 5180304. The ALJ noted that Plaintiff attended four counseling sessions with Jenae

Ulrich in early 2016, focused on managing her pain, and then asked to transfer to a long-term

therapy provider. Tr. 22. Plaintiff attended five sessions at Looking Glass between December

2016 and February 2017, but then stopped attending. Tr. 22. Plaintiff was discharged in April

2017 after a number of cancelled appointments and repeated attempts by the therapist to contact

her and reschedule. Tr. 486, 472. Plaintiff has a history of not following up with medical

referrals. The ALJ noted that while Plaintiff was advised to seek treatment from a

gastroenterologist in November 2015, she had not followed that advice by April 2016, despite

continuing to seek treatment for gastrointestinal dysfunction, nausea, vomiting, and abdominal

pain. Tr. 20–21. Plaintiff’s treatment providers made a referral for acupuncture in July 2016, but

although the facility left Plaintiff several messages, she never scheduled an appointment. Tr. 391,

383. Similarly, a referral was made for physical therapy in September 2016 but despite several

messages, Plaintiff did not follow through with the recommendation. Tr. 522. Plaintiff’s limited

mental health treatment and her lack of follow through with medical referrals suggest her

symptoms are not as severe as alleged.



7 – OPINION AND ORDER
        Case 6:19-cv-01599-MC           Document 21       Filed 03/23/21      Page 8 of 13




       The ALJ also noted the inconsistency between Plaintiff’s function report in May 2016,

which focused on Plaintiff’s physical ailments, and Plaintiff’s hearing testimony where she

alleged disabling mental impairments. Tr. 23. The ALJ’s characterization of Plaintiff’s mental

impairments as an “afterthought” in her function report is accurate. Tr. 23. In response to the

question “How do your illnesses, injuries, or conditions limit your ability to work?” Plaintiff’s

response does not mention any mental health impairments. Tr. 229. Throughout the report, any

limitations Plaintiff describes are attributed to pain. Tr. 229–236. Plaintiff’s mental health is only

mentioned twice. After Plaintiff stated that she wakes every night “due to pain, incontinence,

migraine, or vomiting,” she noted she was seeking therapy for anxiety and post-traumatic stress.

On the final page, Plaintiff noted she has anxiety around males and fears males, hospitals, and

doctors. Tr. 235. In contrast, at the hearing, Plaintiff alleged she does not leave the house

“because psychologically it’s gotten really bad for me.” Tr. 45. At the hearing, Plaintiff

attributed some of her struggles while working to her mental health challenges, stating that if

customers “made [her] feel anxious or frightened, [she] would leave the workplace for the day.”

Tr. 47. As the ALJ noted, there is nothing in the medical records to suggest that Plaintiff’s

“mental impairments have worsened during the evaluative period” or to explain how Plaintiff’s

characterization of her impairments changed from 2016 to 2018. Tr. 23. In fact, Plaintiff’s

hearing testimony shows that she experienced anxiety while working at substantial gainful

activity level and still did not find it disabling when she completed her function report. This

inconsistency suggests Plaintiff’s symptoms are not as severe as alleged.

       In discrediting Plaintiff’s subjective symptom testimony, the ALJ extensively cited

Plaintiff’s medical records that did not support the alleged symptoms, as well as the specific



8 – OPINION AND ORDER
              Case 6:19-cv-01599-MC           Document 21       Filed 03/23/21     Page 9 of 13




      inconsistencies between Plaintiff’s hearing testimony, prior statements, and treatment records.

      The ALJ gave specific, clear and convincing reasons, supported by substantial evidence, to

      discount Plaintiff’s testimony.

II.      Dr. Alvord’s Opinion

             Plaintiff argues the ALJ failed to consider the opinion of Dr. Alvord under the

      appropriate factors. Pl.’s Br. 5. An ALJ must weigh the following factors when considering

      medical opinions: (1) whether the source has an examining relationship with claimant; (2)

      whether the source has a treatment relationship with claimant; (3) supportability (as shown by

      relevant evidence and explanation); (4) consistency with the record as a whole; (5)

      specialization; and (6) other factors, including the source’s familiarity with other information in

      the record. 20 C.F.R. § 404.1527(c)(1)–(6). The ALJ discounted Dr. Alvord’s opinion because it

      was based on a one-time examination, did not cite to Plaintiff’s medical records, was based on

      Plaintiff’s self-reported symptoms, and was inconsistent with Plaintiff’s activities of daily living,

      the mental status exams of treating providers, and Dr. Pamela Roman’s findings. Tr. 24. This

      reasoning shows the ALJ considered the required actors. The ALJ considered the examining

      relationship and found that Dr. Alvord’s opinion was inconsistent with the examining opinion of

      Dr. Roman and the mental status exams of Plaintiff’s treating providers. In considering

      supportability and Dr. Alvord’s familiarity with the record, the ALJ noted that Dr. Alvord’s

      opinion did not cite to the medical evidence and instead relied on Plaintiff’s self-reported

      symptoms. The ALJ considered the record as a whole and found Dr. Alvord’s opinion

      inconsistent with the medical and other evidence.




      9 – OPINION AND ORDER
        Case 6:19-cv-01599-MC          Document 21        Filed 03/23/21     Page 10 of 13




       Plaintiff further argues that the ALJ failed to identify clear and convincing, or even

specific and legitimate, reasons for discounting Dr. Alvord’s opinion. Pl.’s Br. 8–12. “To reject

an uncontradicted opinion of a treating or examining doctor, an ALJ must state clear and

convincing reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005) (citation omitted). “If a treating or examining doctor’s opinion is

contradicted by another doctor’s opinion, an ALJ may only reject it by providing specific and

legitimate reasons that are supported by substantial evidence.” Id. When evaluating conflicting

medical opinions, an ALJ need not accept a brief, conclusory, or inadequately supported opinion.

Id. The ALJ found Dr. Alvord’s opinion to be contradicted by the examining opinion of Dr.

Roman. Tr. 24. Plaintiff maintains that there are no inconsistencies between the opinions of Dr.

Alvord and Dr. Roman. Pl.’s Reply 3–4, ECF No. 20. The Court disagrees. While Dr. Roman

found Plaintiff’s insight was good and that Plaintiff had no difficulty with impulse control or

judgment, Dr. Alvord found Plaintiff to have impaired insight. Tr. 369. 566. Dr. Roman noted,

“When [Plaintif] was asked about other possible symptoms of bipolar disorder she did not

indicate symptoms of hypersexuality, over spending or grandiose plans.” Tr. 368. Dr. Alvord, on

the other hand, found “it is clear that [Plaintiff] suffers from Bipolar Affective Disorder,” citing

“a long history of excessive energy, increased productivity, sexual promiscuity, and not

appreciating the consequences of her actions.” Tr. 564. Dr. Roman and Dr. Alvord could be

describing two different people. Dr. Alvord’s opinion was contradicted by Dr. Roman’s and thus

the ALJ needed to provide specific and legitimate reasons for discounting it.

       Plaintiff takes issue with the ALJ’s assertion that Dr. Alvord did not cite to the medical

records and with the ALJ’s wording that “because claimant received so little mental health



10 – OPINION AND ORDER
        Case 6:19-cv-01599-MC          Document 21       Filed 03/23/21      Page 11 of 13




treatment, Dr. Alvord’s opinion is necessarily based on claimant’s self-reported symptoms.” Pl.’s

Br. 8–9. At the beginning of Dr. Alvord’s psychological evaluation he notes that he received the

psychodiagnostics assessment prepared by Dr. Roman and the counseling session notes from

Looking Glass. Tr. 563. However, the remainder of Dr. Alvord’s evaluation contains no citation

or reference to any of these records. Tr. 563–68. In fact, Dr. Alvord’s evaluation shows a lack of

familiarity with Plaintiff’s medical records. Dr. Alvord notes that Plaintiff “evidently has no

history of psychiatric treatment” but has “a desire to talk to a therapist.” Tr. 564. Dr. Alvord does

not address the Looking Glass counseling sessions that he reviewed, nor the prior sessions with

Jenae Ulrich that were not part of his review of medical records. Further, as discussed above, in

diagnosing Plaintiff was Bipolar Affective Disorder, Dr. Alvord does not address the discrepancy

with Dr. Roman’s evaluation that he supposedly reviewed. Tr. 564. Finally, though the ALJ’s

choice of wording was poor in stating that Dr. Alvord’s opinion “necessarily” came from

Plaintiff’s self-reports because of her limited mental health treatment, Dr. Alvord states that his

diagnosis comes from his “comprehensive interview.” Tr. 564. Throughout Dr. Alvord’s

evaluation, information is consistently attributed to Plaintiff’s own statements and descriptions,

with no reference to any other evidence. Tr. 563–68.

       The ALJ found Dr. Alvord’s opinion inconsistent with Plaintiff’s activities of daily

living, treating providers’ mental status exams, and Dr. Roman’s findings. Tr. 24. Plaintiff

argues that this finding lacks specificity. Pl.’s Br. 10–12. The ALJ cited to numerous places in

the record where “treating providers consistently note that [Plaintiff] is alert and oriented and in

no acute distress” to contrast with Dr. Alvord’s opinion regarding Plaintiff’s mental status. Tr.

22. To the extent the ALJ erred by failing to directly contrast Dr. Alvord’s opinion with the other



11 – OPINION AND ORDER
               Case 6:19-cv-01599-MC          Document 21        Filed 03/23/21     Page 12 of 13




       evidence in the record, such error is harmless. As discussed above, Plaintiff’s self-reported

       symptoms that form the basis of Dr. Alvord’s opinion are inconsistent with her own prior

       statements, her activities of daily living, and treatment notes. When an ALJ properly discounts a

       claimant’s subjective symptom testimony, the ALJ may also discount medical opinions that are

       based on that same testimony. Fair, 885 F.2d at 605. There are also the noted inconsistencies

       between Dr. Roman’s examining opinion, which was based on psychological tests and objective

       medical evidence, and Dr. Alvord’s opinion.

              In discounting Dr. Alvord’s opinion, the ALJ considered the appropriate factors and gave

       several specific and legitimate reasons, all supported by substantial evidence.

III.      Plaintiff’s RFC

              Plaintiff argues that, in crafting the RFC, the ALJ failed to address Plaintiff’s ups and

       downs and inability to sustain. Pl.’s Br. 21; Pl.’s Reply 16–17. This argument is a reiteration of

       previous arguments. The ALJ found Plaintiff’s subjective symptom testimony lacked credibility.

       The ALJ crafted the RFC to include those limitations that were supported by the record. The ALJ

       found Plaintiff “had the RFC to perform light work… except the claimant is limited to

       understanding, remembering and carrying out only simple, routine, repetitive tasks.” Tr. 19. The

       ALJ further limited Plaintiff’s RFC to include “no more than occasional contact with coworkers

       or the public.” Tr. 19. In crafting the RFC, the ALJ cited to Plaintiff’s own function report, the

       objective physical medical evidence, and Dr. Roman’s opinion regarding Plaintiff’s limitations.

       Tr. 19–24.

              Finally, Plaintiff argues that the ALJ failed to consider the side effects of Plaintiff’s

       migraine medication. Pl.’s Br. 16; Pl.’s Reply 17. At the hearing, ALJ Weatherly questioned



       12 – OPINION AND ORDER
        Case 6:19-cv-01599-MC          Document 21       Filed 03/23/21      Page 13 of 13




Plaintiff extensively about her use of sumatriptan and its side effects. Tr. 52–53. A side effect of

sumatriptan is drowsiness; when Plaintiff takes it she sleeps for “a couple hours.” Tr. 53.

However, sumatriptan is an as-needed medication, prescribed to be taken at the early onset of a

migraine. See, e.g., tr. 294. Plaintiff typically has one migraine a month. Tr. 547. Plaintiff was

prescribed sumatriptan on June 25, 2018. Tr. 548. At the hearing on October 11, 2018, Plaintiff

reported taking it “once and it worked for [her] pretty good” and “another time and it didn’t.” Tr.

52. In three and a half months, Plaintiff only took the medication twice, supporting the treatment

notes regarding the frequency of her migraines. Plaintiff overstates the effect of the medication’s

side effects on her daily life. The ALJ’s RFC finding is supported by substantial evidence.

                                         CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.



       DATED this 23rd day of March, 2021.




                                              s/ Michael J. McShane
                                              Michael J. McShane
                                              United States District Judge




13 – OPINION AND ORDER
